SPAETH, Judge,
dissenting:
I believe the majority reads Gatto too broadly. That case should be interpreted as holding that a thirty inch knife has no common lawful purpose. The type of shifting circumstances test that the majority attributes to Gatto is not appropriate to Section 908 of the Crimes Code, but belongs rather to Section 907, which prohibits possession of instruments of crime and defines an instrument of crime as being “anything commonly used for criminal purposes and possessed by the actor under circumstances not manifestly appropriate for lawful uses it may have.” (Emphasis added.) See generally Commonwealth v. McHarris, 246 Pa.Super. 488, 371 A.2d 941 (1977). ' Here I do not believe that a seven inch butcher knife commonly used in a kitchen is a prohibited offensive weapon under Section 908. Indeed, our Supreme Court has recently held that a “simple kitchen knife” is not a prohibited offensive weapon. Commonwealth v. Cartagena, 482 Pa. 6, 393 A.2d 350 (1978).*
I should, therefore, vacate the judgment of sentence and discharge the defendant.
CERCONE, J., joins in this opinion.

 The majority has quoted Commonwealth v. Cartagena out of context. The passage quoted deals with the appellant’s arguments that Sections 907 and 908 are constitutionally vague. While it is true the Supreme Court rejected these arguments, it did so specifically on the premise that Section 908 “does not defíne a simple kitchen knife as a prohibited offensive weapon.” (Emphasis added)